DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 11 November 2020. As directed by the amendment: Claims 1, 5-9, 13-16, 18, and 20 have been amended, Claims 2-4 and 17 have been cancelled, and no claims have been added.  Claims 14-16 and 18-20 were previously withdrawn due to a Restriction Requirement. 
Thus, Claims 1 and 5-13 are presently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
means for imaging a heart of the subject and identifying an arrhythmia (Claims 1, similar limitations in Claims 8, 13 [see 35 USC 112 rejection section]): The Examiner is interpreting this limitation to be one or more of the noninvasive imaging systems disclosed in the Specification, including electrocadiagraphic imaging, magnetic resonance imaging, cardiac computed tomography, cardiac nuclear medicine, cardiac ultrasonoagraphy, ECVUE, ECGI alone/in combination (Paragraph 0037 of the application publication)
means for treating an arrhythmia (Claims 1, 6): The Examiner is interpreting this limitation to be one or more of the noninvasive treatment systems disclosed in the Specification, including stereotactic body radiotherapy, stereotactic ablative radiotherapy, stereotactic radiosurgery, fractionated radiotherapy, hypofractionated radiotherapy, high-frequency/focused ultrasound, or lasers (Paragraph 0052, 0036 of the application publication)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 13 “means for imaging the arrhythmia”. However, Claim 1 has been amended to recite “means for imaging a heart of the subject and identifying an arrhythmia”. Therefore there is lack of antecedent basis for “means for imaging the arrhythmia” in the claims. Appropriate correction is required. Claim 9 is rejected for depending on Claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera et al. (US Publication No. 2013/0102896, previously cited) in view of Rudy (US Publication No. 2002/0128565).
Regarding Claims 1 and 7, Sumanaweera et al. discloses a noninvasive system for imaging, planning, and treating cardiac arrhythmia in a subject (52, 54, 56, Fig. 6, Paragraph 0089), the system comprising: a noninvasive means for imaging a heart of the subject and identifying an arrhythmia comprising (Paragraph 0009, 0013-0015, 0035, 0046-0047, 090, 52, Fig. 6): a geometry determining device (Abstract, Paragraph 0014-0015, 0046, 0081, 0094, Claim 1, see images of Figs. 2, 4) for noninvasively obtaining a heart-torso geometry of the subject (Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4); a treatment planning system (54, Fig. 6, Paragraph 0089, 0095) for developing a noninvasive treatment for the arrhythmia (Paragraph 0015, 0024, 0043, 0052, 0057, 0064) based on electrical potentials of the heart (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) and the heart-torso geometry obtained by the geometry determining device (Abstract, Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4); and a noninvasive means for treating the arrhythmia (56, Fig. 6, Paragraph 0089) including implementing the noninvasive treatment plan developed by the treatment planning system (Paragraph 0023, 0040, 0047-0048, 0096, 0098).  Sumanaweera et al. further discloses means for imaging a heart of the subject and identifying an arrhythmia including sensing electrical potentials of a heart (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) with a “sensor coupled to the patient” (Paragraph 0097) and an imaging processor (Paragraph 0013-0014) configured to compute heart electrical activity data (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) and generate an image of the heart (Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4) from the electrical potentials and the heart-torso geometry obtained by the geometry determining device. However, Sumanaweera et al. does not specifically disclose an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, and generate an image of the heart from the electrical potentials measured by the array of body surface electrodes. Rudy teaches a noninvasive system for imaging cardiac arrhythmia and planning treatment (Abstract) comprising a noninvasive means for imaging a heart of the subject and identifying an arrhythmia (Abstract, Paragraph 0002, 0091-0092) comprising an array of body surface electrodes (12, Fig. 1, Paragraph 0009, 0043-0046, 0050) for noninvasively measuring electrical potentials at a plurality of locations on the subject and a geometry determining device (Paragraph 0043, 0047-0048, 0051, 0053) for noninvasively obtaining a heart-torso geometry of the subject, and further comprising an imaging processor (Paragraph 0043, 0049) configured to compute heart electrical activity data (Paragraph 0044, 0053, 0070, 0091-0094) and generate an image of the heart (600, 612, Fig. 6, Abstract, Paragraph 0009, 0053, 0094, 0098, Claim 1, cardiac images of Figs. 11-16a, 17-22) from the electrical potentials measured by the array of body surface electrodes and the heart-torso geometry obtained by the geometry determining device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, and generate an image of the heart from the electrical potentials measured by the array of body surface electrodes, as taught by Rudy, in the noninvasive system disclosed by Sumanaweera et al., since although Sumanaweera et al. is silent as to the specific structure of the EKG/electrogram sensors, arrays of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject are known in the art to accurately provide cardiac electrical potential data without the risks or additional complications associated with implanted sensor systems, as also taught by Rudy (Paragraph 0005-0009, 0045, 0091). It is further noted that the imaging/identification systems and treatment systems disclosed by Sumanaweera et al. and Rudy in combination are considered by the Examiner to be the functional equivalents to those described in the application Specification. See Claim Interpretation section above. 
Regarding Claim 5, Sumanaweera et al. discloses a noninvasive system further wherein the geometry determining device comprises one or more of magnetic resonance imaging (Paragraph 0024, 0060), X-ray (Paragraph 0015, 0090), ultrasonography (Paragraph 0090), or computed tomography (Paragraph 0015, 0090).  
Regarding Claim 6, Sumanaweera et al. discloses a noninvasive system further wherein the noninvasive means for treating the arrhythmia comprises stereotactic body radiotherapy (Paragraph 0023, 0040, 0047), stereotactic ablative radiotherapy (Paragraph 0023, 0040, 0047), stereotactic radiosurgery (Paragraph 0023, 0040, 0047), fractionated radiotherapy (Paragraph 0044, 0049), hypofractionated radiotherapy (Paragraph 0052), or lasers (Paragraph 0048).  
Regarding Claim 8, Sumanaweera et al. discloses a noninvasive system further wherein one of the noninvasive means for imaging the arrhythmia or the treatment planning system further comprises a peripheral for defining an arrhythmia target from the image generated by the imaging processor (Paragraph 0070-0071, 0073, 0095).  
Regarding Claim 13, Sumanaweera et al. discloses a noninvasive system further wherein the noninvasive means for treating the arrhythmia (Paragraph 0040, 0052, 0089, 0095, Abstract, 56, Fig. 6) further comprises a source of radiation operatively linked to a radiotherapy delivery unit (Paragraph 0023-0025, 0041, Abstract); wherein the radiotherapy delivery unit comprises a 336700-9 (015740WO-US) processor for coordinating the movement of the radiotherapy delivery unit  (Paragraph 0040-0041, 0095-0096) with an image generated by the noninvasive means for imaging the arrhythmia  (Paragraph 0013-0015, 0035, 0046, 0049,0060, 0090, 52, Fig. 6).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera et al. in view of Rudy, further in view of Okerlund et al. (US Publication No. 2003/0187358, previously cited).
Regarding Claims 9-12, Sumanaweera et al. discloses the noninvasive system further 25comprising a processor (processing systems, Paragraph 0013-0015, 0024, 0089, 54, Fig. 6) for converting the defined arrhythmia target (Paragraph 0070-0071, 0073, 0095) into a format that can be imported into a digital treatment planning system that is digitally-compliant with other systems (Paragraph 0004, 0008, 0023), wherein the processor for converting the defined target further provides structure and dose data (Paragraph 0029, 0049, 0070-0074, 0083-0084), and wherein the treatment planning system further comprises a processor for importing digital images and target information into the treatment planning system (Paragraph 0063, 0067, 0013-0015, 0035, 0046, 0090, 52, Fig. 6).  However, although Sumanaweera et al. discloses examples of several known digital imaging and communications in medicine (DICOM)-compliant systems (Paragraph 0004, 0008, 0023, 0025, 0040), Sumanaweera et al. and Rudy in combination does not specifically disclose wherein the treatment planning system is DICOM-compliant, or wherein the images are DICOM-compliant. Okerlund et al. teaches a cardiac treatment planning system (Abstract) comprising generating and analyzing images to be used to develop therapy procedures (Abstract, Paragraph 0008-0009, 0027, 0029), wherein the treatment planning system is DICOM-compliant (Paragraph 0018, 0021-0022, 0024, Claim 3), and wherein the images are DICOM-compliant (Paragraph 0018, 0021-0022, 0024, Claim 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the noninvasive system disclosed by Sumanaweera et al. and Rudy in combination to use a DICOM-compliant treatment-planning system, and to configure the images to be DICOM-compliant, as taught by Okerlund et al., in order to allow for the images/data to be easily shared across multiple systems with minimal importation or error issues, as also disclosed as a goal of Sumanaweera et al. (Paragraph 0004, 0008, 0023, 0025, 0040).

Response to Arguments
The previous Claim Objection to Claim 7 has been withdrawn due to the Applicant’s amendment to Claim 7.
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 9-12 have been withdrawn due to the Applicant’s amendments to Claim 9 and the persuasive explanation provided in the Response filed 11 November 2020 (Pages 6-7). 
The Applicant's arguments filed in the Response filed 11 November 2020 with respect to the previous 35 USC 103 rejections have been fully considered.
The Applicant argues (Pages 7-9 of Response) that Sumanaweera et al. does not disclose the newly added limitations to Claim 1 as amended, particularly “an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia”. The Examiner agrees with this argument, however, newly cited reference Rudy teaches this feature. As described above, Sumanaweera et al. discloses a noninvasive system for imaging, planning, and treating cardiac arrhythmia in a subject (52, 54, 56, Fig. 6, Paragraph 0089), the system comprising: a noninvasive means for imaging a heart of the subject and identifying an arrhythmia comprising (Paragraph 0009, 0013-0015, 0035, 0046-0047, 090, 52, Fig. 6): a geometry determining device (Abstract, Paragraph 0014-0015, 0046, 0081, 0094, Claim 1, see images of Figs. 2, 4) for noninvasively obtaining a heart-torso geometry of the subject (Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4); a treatment planning system (54, Fig. 6, Paragraph 0089, 0095) for developing a noninvasive treatment for the arrhythmia (Paragraph 0015, 0024, 0043, 0052, 0057, 0064) based on electrical potentials of the heart (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) and the heart-torso geometry obtained by the geometry determining device (Abstract, Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4); and a noninvasive means for treating the arrhythmia (56, Fig. 6, Paragraph 0089) including implementing the noninvasive treatment plan developed by the treatment planning system (Paragraph 0023, 0040, 0047-0048, 0096, 0098), as recited in Claim 1 as amended.  
 Sumanaweera et al. does however further disclose means for imaging a heart of the subject and identifying an arrhythmia including sensing electrical potentials of a heart (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) with a “sensor coupled to the patient” (Paragraph 0097) and an imaging processor (Paragraph 0013-0014) configured to compute heart electrical activity data (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) and generate an image of the heart (Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4) from the electrical potentials and the heart-torso geometry obtained by the geometry determining device. EKG sensors, particularly ones that are “coupled to the patient” (as opposed to “implanted within the patient”) as described by Sumanaweera et al. in Paragraph 0097 are known in the art to be often noninvasive and nonimplanted. 
However, the Examiner agrees that Sumanaweera et al. does not specifically disclose or expressly state the structure of the EKG or electrogram sensor(s). Therefore Sumanaweera et al. does not specifically disclose an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, and generate an image of the heart from the electrical potentials measured by the array of body surface electrodes. Newly cited reference Rudy teaches these features. Rudy teaches a noninvasive system for imaging cardiac arrhythmia and planning treatment (Abstract) comprising a noninvasive means for imaging a heart of the subject and identifying an arrhythmia (Abstract, Paragraph 0002, 0091-0092) comprising an array of body surface electrodes (12, Fig. 1, Paragraph 0009, 0043-0046, 0050) for noninvasively measuring electrical potentials at a plurality of locations on the subject and a geometry determining device (Paragraph 0043, 0047-0048, 0051, 0053) for noninvasively obtaining a heart-torso geometry of the subject, and further comprising an imaging processor (Paragraph 0043, 0049) configured to compute heart electrical activity data (Paragraph 0044, 0053, 0070, 0091-0094) and generate an image of the heart (600, 612, Fig. 6, Abstract, Paragraph 0009, 0053, 0094, 0098, Claim 1, cardiac images of Figs. 11-16a, 17-22) from the electrical potentials measured by the array of body surface electrodes and the heart-torso geometry obtained by the geometry determining device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, and generate an image of the heart from the electrical potentials measured by the array of body surface electrodes, as taught by Rudy, in the noninvasive system disclosed by Sumanaweera et al., since although Sumanaweera et al. is silent as to the specific structure of the EKG/electrogram sensors, arrays of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject are known in the art to accurately provide cardiac electrical potential data without the risks or additional complications associated with implanted sensor systems, as also taught by Rudy (Paragraph 0005-0009, 0045, 0091). It is further noted that the imaging/identification systems and treatment systems disclosed by Sumanaweera et al. and Rudy in combination are considered by the Examiner to be the functional equivalents to those described in the application Specification. See Claim Interpretation section above. 
The Applicant further argues (Pages 7-9 of Response) that it would not have been obvious to modify Sumanaweera et al. to include an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, and generate an image of the heart from the electrical potentials measured by the array of body surface electrodes. However, the Examiner disagrees with this argument. Sumanaweera et al. further discloses means for imaging a heart of the subject and identifying an arrhythmia including sensing electrical potentials of a heart (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) with a “sensor coupled to the patient” (Paragraph 0097) and an imaging processor (Paragraph 0013-0014) configured to compute heart electrical activity data (Paragraph 0018, 0061, 0066,0072, 0090-0092, 0097) and generate an image of the heart (Paragraph 0014-0015, 0046, 0065-0068, 0081, 0094, Claim 1, see images of Figs. 2, 4) from the electrical potentials and the heart-torso geometry obtained by the geometry determining device. EKG sensors, particularly ones that are “coupled to the patient” (as opposed to “implanted within the patient”) as described by Sumanaweera et al. in Paragraph 0097 are known in the art to often be noninvasive and nonimplanted. Furthermore, the electrical potentials and the heart-torso geometry are disclosed by Sumanaweera et al. to both be used to generate images and determine arrhythmias (Abstract, Paragraph 0014-0015. 0018, 0046, 0065-0068, 0081, 0090-0092, 0094, Claim 1, see images of Figs. 2, 4). 
Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, and generate an image of the heart from the electrical potentials measured by the array of body surface electrodes, as taught by Rudy, in the noninvasive system disclosed by Sumanaweera et al., since although Sumanaweera et al. is silent as to the specific structure of the EKG/electrogram sensors, arrays of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject are known in the art to accurately provide cardiac electrical potential data without the risks or additional complications associated with implanted sensor systems, as also taught by Rudy (Paragraph 0005-0009, 0045, 0091). Therefore even if Sumanaweera et al. was implying the use implanted EKG/electrogram sensors as the Applicant argues (Pages 8-9), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an array of body surface electrodes for noninvasively measuring electrical potentials at a plurality of locations on the subject to identify the arrhythmia, as expressly taught by Rudy. 
No additional specific arguments were made with respect to the previous 35 USC 102(a)(1) and 103 rejections of dependent claims 5-13, or with respect to the previously cited Okerlund et al. reference. Therefore, Claims 1 and 5-13 remain rejected as described above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Maschke (US Publication No. 2007/0153969) discloses a radiotherapeuthic device (Abstract) that with a therapy planning system and imaging system (Paragraph 0038-0039, 0053, Abstract) which is compatible with a DICOM interface (Paragraph 0049), wherein the system comprises an ECG unit (Paragraph 0029, 0045, 0064, 0065).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792